Exhibit 10.1

Fifth Amendment to Employment Agreement

This Fifth Amendment (“Fifth Amendment”) to the Employment Agreement dated
September 1, 2004 (“Employment Agreement”) is made as of August 1, 2007 between
DEL MONTE FOODS COMPANY, a Delaware corporation, with its principal place of
business in San Francisco, California (“Company”) and RICHARD G. WOLFORD, an
individual residing in the State of California (“Executive”).

RECITALS

WHEREAS, the Company and Executive entered into an Employment Agreement dated
March 16, 1998, as amended from time to time thereafter (“Employment Agreement”)
with respect to Executive’s employment with Company; and

WHEREAS, the Company and Executive recognize that Internal Revenue Code
Section 409A (“Section 409A”) was effective as of January 1, 2005 and has
applied to the Employment Agreement since that date, subject to good faith
compliance; and

WHEREAS, the Company and the Executive desire to amend the Employment Agreement
to meet the document compliance provisions of Section 409A; and

WHEREAS, any reference in the Employment Agreement to a termination of
employment is intended to meet the definition of “separation from service” for
purposes of Section 409A and shall be so interpreted.

NOW, THEREFORE, it is agreed that the Employment Agreement is amended as
follows:

AMENDMENT TO AGREEMENT

1. Lump Sum Payment Upon Termination. Sections 3(d)(ii), 3(d)(iii) as applicable
to Executive’s participation in any executive perquisite plan (which, as defined
in Section 3(d)(iii), is a program or arrangement that Executive participates
in), 3(e)(ii) and 3(h)(ii) of the Employment Agreement are each amended to
provide that the amount shall be paid in a lump sum cash payment instead of
equal installments (“Lump Sum Payment”) as of the date that is the expiration of
the six-month period of delay for “specified employees” under Section 409A after
the Executive’s termination date.

2. Continuation of Health & Welfare Benefits. The last clause in
Section 3(d)(iii) of the Employment Agreement shall be replaced in its entirety
by the following:

; provided further that the Company may provide such benefits through insurance
or otherwise in the manner selected by the Company, as determined in its
discretion with the intent to minimize the risks of legal noncompliance of the
Company’s health and welfare benefits plans. An amount equal to the sum of all
Executive contributions for such health and welfare benefits (based on the
current active employee rate(s)) for 24 months will be deducted from Executive’s
Lump Sum Payment. In the event Executive is covered by the health and welfare
benefit plans or programs of a subsequent employer prior to the expiration of
the



--------------------------------------------------------------------------------

24-month period, the Company shall reimburse Executive for any health coverage
contribution overpayment. Provided further that, upon the termination of any
health coverage provided to Executive after the two-year period described under
this Section 3(d)(iii), the Company shall use its best efforts to provide a
method for Executive to participate in the Company’s medical plans at
Executive’s own expense until the respective dates that Executive and
Executive’s spouse are eligible for Medicare benefits, so long as the Company’s
medical plans remain self-insured and/or the Company’s medical insurer agrees to
provide for Executive’s continued participation in the Company’s medical plans.

3. Stock Incentive Awards. Section 3(d)(iv) of the Employment Agreement is
amended by deleting it in its entirety and replacing it with:

Executive shall vest in any Incentive Award (as defined under the Del Monte
Foods Company 2002 Stock Incentive Plan (“Plan”)) granted to Executive under the
Plan on a pro-rated basis as of Executive’s termination date in accordance with
the Company’s policy in effect on the date of this Fifth Amendment; provided,
however, pro-rata Incentive Awards that are performance share units shall either
vest or forfeit on their respective performance measurement dates, provided,
further, that upon vesting of any Incentive Award that is a stock option,
Executive will have ninety (90) days from that vesting date to exercise such
stock options (or such time as provided by the option agreement); provided,
further, that if Executive is vested in any Incentive Award that is a
Performance Accelerated Restricted Stock Units (PARS) or any other form of award
subject to Code Section 409A, payment will be delayed six (6) months if
Executive is a “specified employee” for purposes of Code Section 409A in
accordance with the Plan.

4. Gross-Up Payment. Section 3(h)(v) of the Employment Agreement is amended by
adding at the end:

Notwithstanding the foregoing, any Gross-up Payment will be paid to Executive on
a date that is the earlier of (1) the date the lump sum payment set forth in
Section 3(h)(ii) is paid, or (2) the end of the calendar year following the
calendar year in which the income taxes and Excise Tax are remitted to the
applicable taxing authority. Also, the references in this Section 3(h) to “this
Section 3(g)” or any variation thereof is changed to “this Section 3(h)” or any
variation thereof.

5. Compliance Terms. Section 3 of the Employment Agreement is amended by adding
new subsection (j) as follows:

(j) Section 409A Compliance Terms Notwithstanding the foregoing, (A) the Company
shall be permitted to accelerate any payment under this Employment Agreement by
the Company to the federal government for any benefits payable under the
Employment Agreement to make payments on behalf of Executive of federal
employment taxes under Code Sections 3101, 3121(a) or 3121(v)(2), or to comply
with any federal tax withholding provisions or corresponding withholding
provisions of applicable state, local or foreign tax laws as a result of the
payment of federal employment taxes, and to pay the additional income tax at
source on

 

2



--------------------------------------------------------------------------------

wages attributable to the pyramiding Code Section 3401 wages and taxes;
provided, however, that the total payment under this acceleration provision may
not exceed the aggregate of the applicable FICA amount, and the income tax
withholding related to such FICA amount, and (B) the Company may permit
acceleration of the payment of any benefits upon a good faith, reasonable
determination by the Company, upon advice of counsel, that the Employment
Agreement or any arrangement hereunder fails to meet the requirements of
Section 409A and the regulations hereunder; provided, however that such payments
may not exceed the amount required to be included in income as a result of any
such failure; or (C) any acceleration permitted under Treas. Reg. §
1.409A-3(j)(4) may be made with respect to any payment under the Employment
Agreement in the Company’s discretion.

7. Except as expressly provided in this Fifth Amendment, all other provisions of
the Employment Agreement and the Second through Fourth Amendments shall remain
in full force and effect.

[Remainder of page intentionally left blank.

Signatures on following page.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Fifth Amendment as of the
date set forth below.

 

EXECUTIVE:    

/s/ Richard G. Wolford

   

August 08, 2007

Richard G. Wolford     Date COMPANY:     DEL MONTE FOODS COMPANY     By:  

/s/ David L. Meyers

   

August 08, 2007

Name:   David L. Meyers     Date Title:  

Executive Vice President

Administration & Chief Financial

Officer

   

 

4